Citation Nr: 1632626	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  10-47 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted the Veteran's claim of entitlement to service connection for right ear hearing loss and assigned an initial noncompensable rating.

In August 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing at the Roanoke RO.  A copy of the transcript is of record.

In April 2013, the Board remanded the claim for additional development.  The Board again remanded the claim in June 2014 for additional development.  The case has been returned to the Board for further appellate review.

A review of the "Virtual VA" and Veterans Benefits Management System (VBMS) systems reveals additional documents pertinent to the present appeal, to include a June 2014 Informal Hearing Presentation submitted by the Veteran's representative as well as VA treatment records dated through June 2014.


FINDING OF FACT

For the entire appeal period, the Veteran's nonservice-connected left ear has had hearing acuity of no worse than Level I hearing, and he has had no worse than Level II hearing in the service-connected right ear.


CONCLUSION OF LAW

The criteria for an increased rating for right ear hearing loss have not been met.  	
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2015). 

In a claim for an increased evaluation, the Court has held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been satisfied.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 38 C.F.R. § 3.159(b)(3).  Therefore, in this circumstance VA does not have to provide additional VCAA notice concerning these "downstream" disability rating and effective date elements of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a Statement of the Case (SOC) if the disagreement is not resolved, and this occurred in this particular instance.

An August 2010 and a September 2014 SOC adjudicated this downstream claim after the Veteran had expressed his timely disagreement with the initial rating assigned for his right ear hearing disability.  Therefore, he has received all essential notice, has had a meaningful opportunity to participate effectively in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  Neither he nor his representative has alleged any prejudice with regard to the content or timing of the notice he was provided, certainly not shown that any such error is outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran with this claim by obtaining all potentially relevant records and providing an examination or obtaining a medical opinion when needed to assist in making a decision on the claim.  Here, to satisfy this additional obligation, the Veteran's VA records have been obtained and associated with the electronic file for consideration.

The RO substantially complied with the Board's April 2013 and June 2014 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  In accordance with the remands, the Appeals Management Center (AMC) secured additional treatment records, to include October 2010, and March 2013 VA audiology evaluations, and afforded the Veteran a VA audiological examination in March 2014 to determine the severity of his service-connected right ear hearing loss.  The Board finds these evaluations contain sufficient evidence upon which to rate the disability.  Although the RO reported that the March 2011 audiology evaluation referenced in VA treatment records is unavailable, the Board finds that that all reasonable efforts to obtain this record have been made to obtain it and there are prior and subsequent evaluations of his hearing loss disability; for these reasons, the Board finds that there is adequate evidence of record upon which to rate the Veteran's hearing loss disability and he is not prejudiced by proceeding to adjudication.  Therefore, VA's duty to assist with respect to obtaining all relevant records and examinations, has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conducting of the hearing.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Subsequent to the hearing, the Board sought additional evidence to seek support for a compensable rating.  The Board finds that there has been substantial compliance in this appeal.

The Veteran and his representative have not made the RO or the Board aware of any additional evidence still needing to be obtained in order to fairly decide this claim.  They have been given ample opportunity to present evidence and argument in support of this claim, including as mentioned during the hearing.  
VA has complied with all procedural due process requirements.  See 38 C.F.R. § 3.103 (2015).

The Merits of the Increased Rating Claim

The Veteran contends that a compensable rating is warranted for his service-connected right ear hearing loss.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  If, as here, there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  See also AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

The Court has noted that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the numeric designations assigned after audiological evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Veteran's right ear hearing loss is currently evaluated under the provisions of 	
38 C.F.R. § 4.85, Diagnostic Code 6100.  The Ratings Schedule, under Diagnostic Code 6100, provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I though XI) for hearing impairment, established by a state licensed audiologist including a mandatory controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. 	
§ 4.85 (2015).

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  If hearing loss is only service-connected in one ear, the percentage evaluation from Table VII will be determined by assigning a Roman Numeral designation of I for the non-service-connected ear, under the facts of this case . 38 C.F.R. § 4.85 (f) (2015).  Thus, whether one or both ears are service-connected could impact how the disability is rated.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran underwent a VA audiology examination in January 2010. His puretone thresholds, in decibels, were as follows:

Frequency (Hz)
500
1000
2000
3000
4000
Right
10
25
65
60
65
Left
15
20
60
60
65

Average puretone thresholds were 54 decibels in the right ear and 51 decibels in the left ear.  Speech recognition scores, performed with the Maryland CNC test, were 88 percent in the right ear and 82 percent for the left ear.

Applying the results of the January 2010 examination to Table VI reflects that the Veteran had Level II hearing loss in the right ear.  As explained above, the hearing acuity in the nonservice-connected left ear must be regarded, for rating purposes, as normal, i.e., heaving acuity of Level I under the facts of this case (that is, as the Veteran does not have compensable hearing in the one ear, 38 C.F.R. § 3.383 is not for application in this appeal).  Applying Level II for the right ear and Level I for the left ear to Table VII results in a 0 percent disability rating.  38 C.F.R. § 4.85 (2015).

The Veteran underwent a VA audiology examination in October 2010. His puretone thresholds, in decibels, were as follows:

Frequency (Hz)
500
1000
2000
3000
4000
Right
20
20
65
60
65
Left
15
20
65
60
65

Average puretone thresholds were 52.5 decibels in the right ear and 52.5 decibels in the left ear.  Speech recognition scores, performed with the Maryland CNC test, were 88 percent in both ears.

A Roman numeral II is derived for the right ear and a Roman numeral I is derived for the nonservice connected left ear, resulting in a noncompensable evaluation derived from Table VII.

The Veteran underwent another VA audiology examination in March 2013. His puretone thresholds, in decibels, were as follows:

Frequency (Hz)
500
1000
2000
3000
4000
Right
10
20
65
70
65
Left
15
20
60
60
65

Average puretone thresholds were 55 decibels in the right ear and 51.25 decibels in the left ear.  Speech recognition scores, performed with the Maryland CNC test, were 92 percent in both ears.

A Roman numeral I is derived for the right ear and a Roman numeral I is derived for the nonservice connected left ear, resulting in a noncompensable evaluation derived from Table VII.

The Veteran underwent another VA audiology examination in March 2014. His puretone thresholds, in decibels, were as follows:

Frequency (Hz)
500
1000
2000
3000
4000
Right
15
25
65
65
75
Left
20
20
65
65
75

Average puretone thresholds were 57.5 decibels in the right ear and 56.25 decibels in the left ear.  Speech recognition scores, performed with the Maryland CNC test, were 92 percent in the right ear and 88 percent in the left ear.

A Roman numeral II is derived for the right ear and a Roman numeral I is derived for the nonservice connected left ear, resulting in a noncompensable evaluation derived from Table VII.

Applying the results of the January 2010, October 2010, March 2013 and March 2014 examinations results in a 0 percent disability rating.  Therefore a compensable rating is not warranted for the entire appellate period.

The provisions of 38 C.F.R. § 4.86(a) (Exceptional patterns of hearing impairment) do not apply to the Veteran's service-connected right ear hearing loss as none of the audiometric results of these evaluations showed puretone thresholds of loss of 55 decibels or greater in the four relevant frequencies for the right ear.  The provisions of 38 C.F.R. § 4.86(b) are also not applicable as the Veteran's hearing loss is not shown to manifest 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.

Based upon the results from the examinations discussed above, the Board finds that the criteria for a compensable disability evaluation have not been met.  38 C.F.R. 	
§§ 4.85, 4.86 (2015).

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1) (2015).  The Veteran has not presented any evidence that his right ear hearing loss results in a unique disability that is not addressed by the rating criteria.  The Veteran's right ear hearing loss is evaluated under 38 C.F.R. § 4.85, Diagnostic Code 6100, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's right ear hearing loss is manifested by, at worst, Level II in the right ear and Level I in the nonservice-connected left ear, hearing loss.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability rating for hearing loss.  A rating in excess of the currently assigned rating is provided for certain manifestations of hearing loss, but the medical evidence reflects that those manifestations are not present in this case.  The Board has considered the subjective complaints discussed in the VA examinations and at the time of the hearing; the Board finds that these, however, do not provide a basis for referring the case for extraschedular consideration.  See Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007).  The criteria for a noncompensable rating for the Veteran's hearing loss more than reasonably describe his disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Disability ratings for hearing impairment are derived by a mechanical application of the numeric designations assigned after audiological evaluations are rendered.  Lendenmann, 3 Vet. App. at 349.  There is no indication that the audiological evaluations produced test results which were invalid or did not sufficiently address his disability picture, nor is there evidence which suggests that the hearing loss rating criteria are not adequate to address the claim.  The clinical findings establish that the preponderance of the evidence is against an initial compensable rating for the Veteran's right ear hearing loss disability.  Therefore, the benefit-of-the-doubt rule is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An initial compensable rating for right ear hearing loss is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


